Citation Nr: 9924961	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-08 343 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of chronic temporomandibular joint dislocation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to March 
1998.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently rests with the 
Atlanta, Georgia RO.

In a June 1999 letter to his representative that has been 
submitted to the Board, the appellant contended that due to 
the multiple jaw dislocations, he now had severe migraine 
headaches.  This is a claim for secondary service 
connection, and the RO has not had an opportunity to act 
upon the claim.  The Board refers the issue to the RO to 
take appropriate action with respect to this claim, as the 
Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).

In a June 1998 statement, the appellant requested an RO 
hearing, and in his VA From-9 submitted in June 1998 he 
requested a hearing before the Board in Washington, DC.  The 
scheduled RO hearing before the Columbia, South Carolina RO 
was canceled by the appellant as he had moved to Georgia.  
In an October 1998 letter, the Atlanta, Georgia RO contacted 
the appellant requesting that he clarify his hearing 
request.  Should he fail to respond, he was informed that 
the RO would assume he did not desire a hearing and his 
appeal would be submitted to the Board.  The appellant did 
not respond.  


REMAND

Service connection for chronic bilateral dislocation of the 
temporomandibular joint was granted in a May 1998 rating 
decision.  The appellant has appealed the assignment of a 10 
percent evaluation for this disability.

Subsequent to the certification of the appeal to the Board, 
the appellant submitted private medical evidence in support 
of his claim to his representative.  The representative 
submitted this evidence along with a written brief 
presentation.  However, neither the appellant nor his 
representative has submitted a waiver which would allow the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1998); see also 
38 C.F.R. § 19.37(a) (1998). 

The VA examination failed to measure movement.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain an examination 
report that can be compared to the rating 
criteria.  Reports that fail to take 
actual measurements are inadequate.

2.  The RO should review the private 
medical documents and the appellant's 
statement in support of the claim 
submitted to the Board in July 1999.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




